EXHIBIT32.2 Certification of Principal Financial Officer of Chase Packaging Corporation Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 This certification is furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and accompanies the annual report on Form10-K (the “Form10-K”) for the fiscal year ended December31, 2013, of Chase Packaging Corporation (the “Company”). I, Ann C. W. Green, the Chief Financial Officer of the Company, certify that, to the best of my knowledge: The Form10-K fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934; and The information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. The foregoing certification is being furnished as an exhibit to the Form10-K pursuant to Item 601(b)(32) of Regulation S-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form10-K for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Date: July 25, 2014 By: /s/ Ann C. W. Green Ann C. W. Green Chief Financial Officer and Assistant Secretary (Principal Financial and Accounting Officer)
